UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4938
JORGE MEJIA-DELGADO,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-73)

                      Submitted: July 18, 2002

                      Decided: July 30, 2002

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                  UNITED STATES v. MEJIA-DELGADO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jorge Mejia-Delgado is a citizen of Honduras. In 1985, he illegally
entered the United States. During the course of the next few years,
Mejia-Delgado was convicted of several crimes including attempted
theft by deception. He was deported to Mexico, and illegally reen-
tered the United States in 1997. Mejia-Delgado was subsequently
arrested in Durham, North Carolina. A confidential informant gave
Durham police authorities a tip that Mejia-Delgado possessed stolen
checks that he negotiated to businesses in the area under a false iden-
tity. After receiving independent corroboration of both the infor-
mant’s tip and the fact that Mejia-Delgado was using the same alias
and false identification number as that identified by the informant, a
magistrate signed a search warrant for Mejia-Delgado’s apartment.

   Police immediately executed the search warrant and confiscated 42
bags of cocaine, $77.00 in U.S. currency, and a .38 caliber revolver.
Mejia-Delgado was arrested for possession of illegal substances. Sub-
sequently, Mejia-Delgado was charged in a federal indictment with
one count of unlawful reentry after deportation subsequent to a con-
viction for commission of a felony (attempted theft by deception) in
violation of 8 U.S.C. § 1326(a), (b)(2) (1994). The district court
denied Mejia-Delgado’s motion to suppress the evidence discovered
at his apartment including the subsequent discovery of his unlawful
presence within the United States. The district court denied the sup-
pression motion and Mejia-Delgado appeals. Mejia-Delgado’s coun-
sel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), asserting that there are no meritorious issues presented in this
appeal, but raising questions as to whether the district court properly
denied Mejia-Delgado’s motion to suppress and whether the district
court should have applied Amendment 632 to the U.S. Sentencing
Guidelines Manual in determining Mejia-Delgado’s sentence. Mejia-
Delgado was informed of his right to file a supplemental brief on his
own behalf and has elected not to do so.
                   UNITED STATES v. MEJIA-DELGADO                      3
   We review the district court’s factual findings for clear error,
whereas we decide whether those facts warrant suppression of evi-
dence under a de novo standard of review. See United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). We find the record clearly
supports the district court’s denial of the motion to suppress. The
court properly held that corroborating evidence supported the confi-
dential informant’s tip and provided probable cause for the magistrate
to issue the search warrant. See Alabama v. White, 496 U.S. 325, 329
(1990); Illinois v. Gates, 462 U.S. 213, 233 (1983); United States v.
Blackwood, 913 F.2d 139, 142 (4th Cir. 1990). Moreover, regardless
of the legality of the search warrant, the discovery of Mejia-
Delgado’s identity and presence in the United States was not sup-
pressible as the fruit of an unlawful arrest. See Immigration & Natu-
ralization Serv. v. Lopez-Mendoza, 468 U.S. 1032, 1039 (1984).

   Mejia-Delgado also claims the district court should have granted
his motion for a downward departure at sentencing because favorable
amendments to the guideline under which he was sentenced, U.S.
Sentencing Guidelines Manual § 2L1.2 (2000), were set to take effect
only two days after his sentencing. Because the district court recog-
nized its authority to depart but declined to do so, its decision on this
matter is unreviewable on appeal. See United States v. Matthews, 209
F.3d 338, 352-53 (4th Cir.), cert. denied, 531 U.S. 910 (2000).

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
Finally, we dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED